 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE NIAGARA FALLS GAZETTEPUBLISHINGCOMPANYandBUFFALONEWSPAPERGUILD,LOCAL 26 AMERICAN NEWSPAPERGuiu (CIO),PETITIONER.Case No. 3-RC-19299.January20,1955Amended Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John N. Shea, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Petitioner moved to amend the Board's Decision and Directionof Election heretofore issued herein, which directed an election in aseparate departmental unit, by directing a self-determination electionin the voting group found appropriate in the original decision, andthus permit the employees sought by the Petitioner to be bargainedfor as part of its existing unit, if they so desire.For the reasonshereinafter stated in paragraph numbered 4, the Petitioner's motionis granted.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Appropriate unit :Pursuant to a consent election agreement executed between theEmployer and Petitioner in November 1951, the Petitioner was cer-tified on December 7, 1951, as bargaining representative for all em-ployees in the Employer's editorial department.Thereafter, the Pe-titioner requested recognition for all business office employees, includ-ing employees in the classified and display, advertising, payroll, insidecirculation, and office maintenance departments, and employees knownas district managers, excluding only the outside circulation employeesand the usual exclusions.The Petitioner further sought to consoli-date the unit requested with the unit of editorial employees which italready represents.The Employer contends that only a separatedepartmental unit is appropriate.There was no dispute as to thecomposition of the unit.The Board has stated in the past that the optimum bargainingunit in the newspaper industry is one comprising employees in allnonmechanical departments.The Bureau of National Affairs, Inc.,96NLRB 673, 98 NLRB 87;Capital Journal,93 NLRB 1321. In the111 NLRB No. 44. BLOCKCUT MANUFACTURERS, INC.265present case the Petitioner seeks to combine in a single unit all em-ployees in the nonmechanical departments, excluding only the outsidecirculation employees, guards, and supervisors.We find that the em-ployees petitioned for have a substantial community of interest withthe editorial department employees, which would entitle them to beincluded in a single unit with the editorial department employees, ifthey so desire.The Chicago Daily News, Inc.,98 NLRB 1235.Under these circumstances, and in view of the Board's holding inThe Chicago Daily News, Inc., supra,finding the optimum bargain-ing unit in the newspaper industry is one comprising employees inall nonmechanical departments, the Board finds merit in the Peti-tioner'smotion, and accordingly issues this Amended Decision andDirection of Election, amending its original decision to direct a self-determination election herein which would permit the employeessought herein to be bargained for as part of the existing unit, if theyso desire.Accordingly, we shall direct an election in the following votinggroup:All business office employees employed at the Employer's NiagaraFalls, New York, plant, including employees in the classified and dis-play, advertising, payroll, inside circulation, and office maintenancedepartments, and employees known as district managers, but excludingthe confidential secretary to the publisher and general manager, guards,employees in the outside circulation department, circulation manager,classified advertising manager, display advertising manager, and allother supervisors as defined in the Act.If a majority of the employees voting cast ballots for the Petitioner,they will be taken to have indicated their desire to be part of a singleunit together with the editorial department employees, and the Peti-tioner may bargain for them as part of such unit.The Regional Di-rector conducting the election directed herein is instructed to issue acertification of results of election to such effect.[Text of Direction of Electionomittedfrom publication.]BLOCK CUT MANUFACTURERS, INC.andGLOVE WORKERS UNION OFFULTON COUNTY, OPERATORS AND DAY HANDS BRANCH,'PETITIONERFULTON COUNTY GLOVE MANUFACTURERS, INC.andGLOVE WORKERSUNION OF FULTON COUNTY, OPERATORS AND DAY HANDS BRANCH,PETITIONERBLOCK CUT MANUFACTURERS, INC.andGLOVE WORKERS UNION OFFULTON COUNTY,OPERATORS AND DAY HANDS BRANCH,PETITIONERi The name of the Petitioner appears as amended at the hearing.111 NLRB No. 42.